--------------------------------------------------------------------------------

Exhibit 10.3



MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Seller,
 
and
 
DAIMLER RETAIL RECEIVABLES LLC,
as Purchaser
 

--------------------------------------------------------------------------------



RECEIVABLES PURCHASE AGREEMENT


Dated as of March 1, 2020



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
ARTICLE ONE
DEFINITIONS
 
Section 1.01.
Capitalized Terms; Rules of Usage
1
 
ARTICLE TWO
CONVEYANCE OF RECEIVABLES
 
Section 2.01.
Sale and Conveyance of Receivables
1
Section 2.02.
Receivables Purchase Price; Payments on the Receivables
3
Section 2.03.
Transfer of Receivables
3
Section 2.04.
Examination of Receivable Files
3
Section 2.05.
Cross-collateralization
3
 
ARTICLE THREE
REPRESENTATIONS AND WARRANTIES
 
Section 3.01.
Representations and Warranties of the Purchaser
4
Section 3.02.
Representations and Warranties of the Seller
5
Section 3.03.
Representations and Warranties as to the Receivables
6
Section 3.04.
Seller’s Repurchase of Receivables for Breach of Representations
7
Section 3.05.
Representations and Warranties as to Security Interests
7
 
ARTICLE FOUR
CONDITIONS
 
Section 4.01.
Conditions to Obligation of the Purchaser
8
Section 4.02.
Conditions to Obligation of the Seller
9
     
ARTICLE FIVE
COVENANTS OF THE SELLER
 
Section 5.01.
Protection of Right, Title and Interest in, to and Under the Receivables
9
Section 5.02.
Security Interests
10
Section 5.03.
Delivery of Payments
11
Section 5.04.
No Impairment
11
Section 5.05.
Costs and Expenses
11
Section 5.06.
Sale
11
Section 5.07.
Hold Harmless
11
 
ARTICLE SIX
MISCELLANEOUS PROVISIONS
 
Section 6.01.
Amendment
11



i

--------------------------------------------------------------------------------

   
Page
     
Section 6.02.
Termination
12
Section 6.03.
GOVERNING LAW
12
Section 6.04.
WAIVER OF JURY TRIAL
12
Section 6.05.
Notices
13
Section 6.06.
Severability
13
Section 6.07.
Further Assurances
13
Section 6.08.
Waivers
13
Section 6.09.
Counterparts
13
Section 6.10.
Successors and Assigns
13
Section 6.11.
Table of Contents and Headings
13
Section 6.12.
Representations, Warranties and Agreements to Survive
14
Section 6.13.
No Petition
14



SCHEDULES
 
Schedule A – Schedule of Receivables
SA-1



EXHIBITS
 
Exhibit A – Representations and Warranties as to the Receivables
A-1
Exhibit B – Form of First-Tier Assignment
B-1



ii

--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AGREEMENT, dated as of March 1, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is between MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a Delaware
limited liability company (“MBFS USA”), as seller (the “Seller”), and DAIMLER
RETAIL RECEIVABLES LLC, a Delaware limited liability company (“Daimler Retail
Receivables”), as purchaser (the “Purchaser”).
 
WHEREAS, in the regular course of its business, the Seller purchases and
originates installment sales contracts and loans secured by new and used
trucking and transportation equipment;
 
WHEREAS, the Seller intends to convey all of its right, title and interest in
and to certain Receivables arising in connection with such installment sales
contracts and loans secured by trucking and transportation equipment to the
Purchaser, and the Purchaser shall convey all of its right, title and interest
in and to the Receivables to Daimler Trucks Retail Trust 2020-1 (the “Issuer”)
pursuant to the sale and servicing agreement, dated as of March 1, 2020 (the
“Sale and Servicing Agreement”), among the Issuer, Daimler Retail
Receivables and MBFS USA; and
 
WHEREAS, the parties hereto wish to set forth the terms pursuant to which the
Receivables are to be sold by the Seller to the Purchaser.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE ONE

DEFINITIONS
 
Section 1.01.        Capitalized Terms; Rules of Usage.  Capitalized terms used
herein that are not otherwise defined shall have the meanings ascribed thereto
in Appendix A to the Sale and Servicing Agreement, which Appendix is hereby
incorporated into and made a part of this Agreement.  Appendix A also contains
rules as to usage applicable to this Agreement.
 
ARTICLE TWO

CONVEYANCE OF RECEIVABLES
 
Section 2.01.       Sale and Conveyance of Receivables.  On the Closing Date,
subject to the terms and conditions of this Agreement, the Seller agrees to sell
to the Purchaser, and the Purchaser agrees to purchase from the Seller, the
Receivables, and the other property relating thereto (as described below).
 
(a)          Subject to satisfaction of the conditions set forth in
Section 4.01, on the Closing Date, and simultaneously with the transactions to
be consummated pursuant to the Indenture, the Sale and Servicing Agreement and
the Trust Agreement, the Seller shall, pursuant to the First-Tier Assignment,
sell, transfer, assign and otherwise convey to the Purchaser, and the Purchaser
shall purchase from the Seller, without recourse (subject to the Seller’s
obligations hereunder), all right, title and interest of the Seller, whether now
owned or existing or hereafter acquired or arising, and wheresoever located, in,
to and under the following:
 
1

--------------------------------------------------------------------------------

(i)          the Receivables and all amounts due and collected on or in respect
of the Receivables (including proceeds of the repurchase of Receivables by the
Seller pursuant to Section 2.05 of the Sale and Servicing Agreement or Section
3.04 of this Agreement or the purchase of Receivables by the Servicer pursuant
to Sections 3.03, 3.08 or 8.01 of the Sale and Servicing Agreement) after the
Cutoff Date;
 
(ii)         the security interests (including in the Financed Equipment)
granted by the Obligors pursuant to the Receivables and any other interest of
the Seller in the Financed Equipment;
 
(iii)        all proceeds from claims on any insurance policies relating to the
Receivables, the related Financed Equipment or the related Obligors;
 
(iv)        the Receivable Files that relate to the Receivables;
 
(v)         the right to realize upon any property (including the right to
receive future Net Liquidation Proceeds and Recoveries) that shall have secured
a Receivable and have been repossessed by or on behalf of the Seller; and
 
(vi)        all present and future claims, demands, causes of action and choses
in action in respect of any or all of the foregoing, and all payments on or
under and all proceeds of every kind and nature whatsoever in respect of any or
all of the foregoing, including all proceeds of the conversion thereof,
voluntary or involuntary, into cash or other liquid property, all accounts,
accounts receivable, general intangibles, chattel paper, documents, money,
investment property, deposit accounts, letters of credit, letter of credit
rights, insurance proceeds, condemnation awards, notes, drafts, acceptances,
rights to payment of any and every kind and other forms of obligations and
receivables, instruments and other property which at any time constitutes all or
part of, or is included in, the proceeds of any of the foregoing.
 
(b)          In connection with the foregoing conveyance, the Seller further
agrees, at its own expense, to, on or prior to the Closing Date, (i) annotate
and indicate in its books, records and computer files that the Receivables have
been sold and transferred to the Purchaser pursuant to this Agreement,
(ii) deliver to the Purchaser a computer file or printed or microfiche list of
the Schedule of Receivables containing a true and complete list of the
Receivables, identified by account number and by the Principal Balance as of the
Cutoff Date, which file or list shall be marked as Schedule A and is hereby
incorporated into and made a part of this Agreement and (iii) deliver or cause
to be delivered the Receivable Files to or upon the order of the Purchaser.
 
2

--------------------------------------------------------------------------------

(c)          The parties hereto intend that the conveyance of Receivables and
related property hereunder be a sale and not a loan.  In the event that the
conveyance hereunder is for any reason not considered a sale, including if an
Insolvency Event or other insolvency Proceeding occurs with respect to the
Seller or any of the Seller’s properties, the Seller hereby grants to the
Purchaser a first priority security interest in all of the Seller’s right, title
and interest in, to and under the Receivables, and all other property conveyed
hereunder and all proceeds of the foregoing.  The parties intend that this
Agreement constitute a security agreement under Applicable Law.  Such grant is
made to secure the payment of all amounts payable hereunder, including the
Receivables Purchase Price.  If such conveyance is for any reason considered to
be a loan and not a sale, the Seller consents to the Purchaser transferring such
security interest in favor of the Indenture Trustee to the Issuer and to the
Issuer transferring the obligation secured thereby to the Indenture Trustee.
 
Section 2.02.        Receivables Purchase Price; Payments on the Receivables.
 
(a)          On the Closing Date, in exchange for the Receivables and other
assets described in Section 2.01(a), the Purchaser shall pay the Seller the
Receivables Purchase Price which is equal to (i) $804,019,382.54 in immediately
available funds from the sale of the Notes to the Underwriters plus (ii) a
capital contribution from MBFS USA to the Depositor in the amount of
$295,986,222.57 (representing the fair value of the Class A-1 Notes and the
Certificates) less (iii) the organizational, startup and transactional expenses
of the Issuer, equal to $1,100,000, and the Reserve Fund Deposit.  The
Purchaser, as set forth in the Sale and Servicing Agreement, shall deposit, from
funds it receives from the sale of the Notes, the Reserve Fund Depos-it into the
Reserve Fund, which amount shall be an asset of the Issuer.  The Depositor shall
receive, and shall be the holder of, the Certificates.
 
(b)          The Purchaser shall be entitled to, and shall convey such right to
the Issuer pursuant to the Sale and Servicing Agreement, all amounts due and
collected on or in respect of the Receivables received after the Cutoff Date.
 
Section 2.03.        Transfer of Receivables.  Pursuant to the Sale and
Servicing Agreement, the Purchaser will assign all of its right, title and
interest in, to and under the Receivables and other assets described in
Section 2.01(a) and its interests under this Agreement to the Issuer.  The
parties hereto acknowledge that the Issuer will pledge its rights in, to and
under the Receivables and other assets described in Section 2.01(a) and its
interests under this Agreement to the Indenture Trustee pursuant to the
Indenture.  The Purchaser shall have the right to assign its interest under this
Agreement as may be required to effect the purposes of the Sale and Servicing
Agreement, without the consent of the Seller, and the Issuer as assignee shall
succeed to the rights hereunder of the Purchaser and shall have the right to
assign its interest under this Agreement to the Indenture Trustee pursuant to
the Indenture.
 
Section 2.04.        Examination of Receivable Files.  The Seller will make the
Receivable Files available to the Purchaser or its agent for examination at the
Seller’s offices or such other location as otherwise shall be agreed upon by the
Purchaser and the Seller.
 
Section 2.05.        Cross-collateralization.  To the extent the Seller retains
any interest in any item of Financed Equipment or other collateral securing any
Receivable as a result of the related Obligor agreeing to cross-collateralize
obligations owed by such Obligor to the Seller or otherwise, the Seller agrees
that its interest in the Financed Equipment or other collateral will be
expressly subordinate and junior in priority to the repayment in full of any and
all amounts outstanding or due or that become due under such Receivable prior to
becoming available to pay any amount outstanding or due or that becomes due
under any other obligation owed by the Obligor.  To the extent that the Seller
sells, assigns, pledges or otherwise transfers any contract and conveys any
interest in any item of Financed Equipment or other collateral securing any
Receivable as a result of such cross-collateralization, the Seller agrees that
it will obtain from the transferee thereof a subordination agreement with the
same terms as that set forth in the preceding sentence.
 
3

--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES
 
Section 3.01.        Representations and Warranties of the Purchaser.  The
Purchaser hereby represents and warrants to the Seller as of the date of this
Agreement and the Closing Date that:
 
(a)          Organization and Good Standing.  The Purchaser has been duly
organized and is validly existing as a limited liability company under the laws
of the State of Delaware, and has the power to own its assets and to transact
the business in which it is currently engaged.  The Purchaser has obtained all
necessary licenses and approvals, and is in good standing in each jurisdiction
in which the failure to so qualify or obtain such licenses or approvals would,
in the reasonable judgment of the Purchaser, materially and adversely affect the
performance by the Purchaser of its obligations under, or the validity or
enforceability of, the Purchaser Basic Documents, the Receivables or the
Securities.
 
(b)          Power and Authority.  The Purchaser has the power and authority to
execute and deliver and perform its obligations under the Purchaser Basic
Documents, and the execution, delivery and performance of the Purchaser Basic
Documents has been duly authorized by the Purchaser.  When executed and
delivered, the Purchaser Basic Documents will constitute legal, valid and
binding obligations of the Purchaser enforceable in accordance with their
respective terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws affecting the enforcement of
creditors’ rights in general, and by general principles of equity, regardless of
whether considered in a Proceeding in equity or at law.
 
(c)          No Violation.  The consummation of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof do not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the certificate of
formation or limited liability company agreement of the Purchaser, or any
material indenture, agreement or other instrument to which the Purchaser is a
party or by which it is bound; nor result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such material
indenture, agreement or other instrument (other than pursuant to the Basic
Documents); nor violate any Applicable Law or, to the best of its knowledge, any
order, rule or regulation applicable to it of any Governmental Authority having
jurisdiction over it or its properties, which conflict, breach, default, Lien or
violation would have a material adverse effect on the performance by the
Purchaser of its obligations under, or the validity or enforceability of the
Purchaser Basic Documents, the Receivables or the Securities.
 
4

--------------------------------------------------------------------------------

(d)          No Proceedings.  To the knowledge of the Purchaser, there are no
Proceedings or investigations pending or threatened against the Purchaser before
any Governmental Authority having jurisdiction over the Purchaser or its
properties (i) asserting the invalidity of any Basic Document, (ii) seeking to
prevent the consummation of any of the transactions contemplated by any Basic
Document, (iii) seeking any determination or ruling that would materially and
adversely affect the performance by the Purchaser of its obligations under, or
the validity or enforceability of, any Purchaser Basic Document or (iv) seeking
any determination or ruling that would adversely affect the United States
federal tax attributes of the Issuer or the Securities.
 
(e)          Principal Executive Office.  The chief executive office of the
Purchaser is at 36455 Corporate Drive, Farmington Hills, Michigan 48331.
 
Section 3.02.        Representations and Warranties of the Seller.  The Seller
hereby represents and warrants to the Purchaser as of the date of this Agreement
and the Closing Date, that:
 
(a)          Organization and Good Standing.  The Seller has been duly organized
and is validly existing as a limited liability company under the laws of the
State of Delaware, and has the power to own its assets and to transact the
business in which it is currently engaged.  The Seller has obtained all
necessary licenses and approvals, and is in good standing in each jurisdiction
in which the character of the business transacted by it or any properties owned
or leased by it requires such authorization.
 
(b)          Power and Authority.  The Seller has the power and authority to
execute and deliver and perform its obligations under the Seller Basic
Documents, and the execution, delivery and performance of the Seller Basic
Documents has been duly authorized by the Seller.  When executed and delivered,
the Seller Basic Documents will constitute legal, valid and binding obligations
of the Seller enforceable in accordance with their respective terms, except as
enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights in
general, and by general principles of equity, regardless of whether considered
in a Proceeding in equity or at law.
 
(c)          No Violation.  The execution, delivery and performance by the
Seller of this Agreement and the sale of the Receivables, the consummation of
the transactions contemplated hereby and by each other Seller Basic Document and
the fulfillment of the terms hereof and thereof will not conflict with, result
in a breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under the certificate of
formation or limited liability company agreement of the Seller, nor conflict
with or violate any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, any material
indenture, agreement or other instrument to which it is a party or by which it
shall be bound; nor result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any such material indenture, agreement
or other instrument (other than this Agreement); nor violate any Applicable Law
or, to the best of its knowledge, any order, rule or regulation applicable to it
of any Governmental Authority having jurisdiction over it or its properties,
which breach, default, conflict, Lien or violation would have a material adverse
effect on the Seller’s earnings, business affairs or business prospects, on the
ability of the Seller to perform its obligations under this Agreement or on the
validity or enforceability of the Seller Basic Documents, the Receivables or the
Securities.
 
5

--------------------------------------------------------------------------------

(d)          No Proceedings.  To the knowledge of the Seller, there are no
Proceedings or investigations pending or threatened against the Seller before
any Governmental Authority having jurisdiction over the Seller or its properties
(i) asserting the invalidity of any Basic Document, (ii) seeking to prevent the
consummation of any of the transactions contemplated by any Basic Document,
(iii) seeking any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under, or the validity
or enforceability of, any Seller Basic Document or (iv) seeking any
determination or ruling that would adversely affect the United States federal
tax attributes of the Issuer or the Securities.
 
(e)          Principal Executive Office.  The chief executive office of the
Seller is at 36455 Corporate Drive, Farmington Hills, Michigan 48331.
 
(f)          Schedule of Receivables.  The information set forth in the Schedule
of Receivables shall be true and correct in all material respects as of the
close of business on the Cutoff Date, and the Receivables were selected (i) from
those trucking and transportation equipment receivables of the Seller which met
the selection criteria set forth in this Agreement and (ii) using selection
procedures, believed by the Seller, not to be adverse to the Purchaser or
Noteholders.
 
(g)          Filings.  All filings (including UCC filings) necessary in any
jurisdiction to give the Purchaser, the Issuer and the Indenture Trustee a first
priority security interest in the Receivables shall have been made or will be
made on the Closing Date.
 
(h)          No Consents.  The Seller is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization,
or declaration of or with any Governmental Authority in connection with the
execution, delivery, performance, validity, or enforceability of this Agreement
or any other Seller Basic Document that has not already been obtained.
 
(i)          Solvency.  The sale of the Receivables to the Purchaser is not
being made with any intent to hinder, delay or defraud any creditors of the
Seller.  The Seller is not insolvent, nor will the Seller be made insolvent by
the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.
 
Section 3.03.        Representations and Warranties as to the Receivables.
 
(a)          Eligibility of Receivables.  The Seller makes the representations
and warranties set forth in Exhibit A with respect to the Receivables, on which
the Purchaser relies in accepting the Receivables and in selling, transferring,
assigning and otherwise conveying the Receivables to the Issuer under the Sale
and Servicing Agreement and on which the Issuer relies in pledging the same to
the Indenture Trustee pursuant to the Indenture.  Except as otherwise provided,
such representations and warranties speak as of the date of execution and
delivery of this Agreement and the Closing Date, but shall survive the sale,
transfer, assignment and conveyance of the Receivables to the Purchaser, the
subsequent sale, transfer and assignment of the Receivables by the Purchaser to
the Issuer pursuant to the Sale and Servicing Agreement and the pledge of the
Receivables by the Issuer to the Indenture Trustee pursuant to the Indenture.
 
6

--------------------------------------------------------------------------------

Section 3.04.       Seller’s Repurchase of Receivables for Breach of
Representations.
 
(a)          Repurchase of Receivables.  In consideration of the sale of the
Receivables pursuant to this Agreement, the Seller agrees to the repurchase
provisions set forth in Section 2.05 of the Sale and Servicing Agreement.   This
repurchase obligation shall apply to all representations and warranties
contained in Section 3.03 whether or not the Seller has knowledge of the breach
at the time of the breach or at the time the representations and warranties were
made.  In consideration of the repurchase of any such Receivable the Seller
shall remit an amount equal to the Purchase Amount in respect of such Receivable
to the Issuer in the manner set forth in the Sale and Servicing Agreement.
 
(b)          Repurchase Sole Remedy. The sole remedy for a breach of the
Seller’s representations and warranties made in Section 3.03 is to require the
Seller to repurchase the related Receivable under Section 2.05 of the Sale and
Servicing Agreement.
 
(c)          Dispute Resolution.  The Seller agrees to be bound by the dispute
resolution terms in Section 3.17 of the Sale and Servicing Agreement as if they
were part of this Agreement.
 
Section 3.05.       Representations and Warranties as to Security Interests. 
The Seller represents and warrants to the Purchaser as of the Closing Date:
 
(a)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables in favor of the Purchaser,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Seller.
 
(b)          The Seller has taken all steps necessary to perfect its security
interest against the Obligor in the Financed Equipment.
 
(c)          The Receivables constitute “tangible chattel paper” or, in the case
of Receivables relating to Dealer Loans, “accounts”, instruments” or “payment
intangibles”  within the meaning of the applicable UCC.
 
(d)          The Seller owns and has good and marketable title to the
Receivables free and clear of any Lien, claim or encumbrance of any Person.
 
(e)          All original executed copies of each loan agreement or installment
sales contract that constitute or evidence those Receivables that constitute
“tangible chattel paper” have been delivered to the Servicer, as custodian for
the Issuer.
 
7

--------------------------------------------------------------------------------

(f)          The Seller has received a written acknowledgment from the Servicer,
if MBFS USA is not the Servicer, that the Servicer is holding the loan
agreements or installment sales contracts that constitute or evidence the
Receivables solely on behalf and for the benefit of the Issuer.
 
(g)          Other than the security interest granted to the Purchaser pursuant
to this Agreement, the Seller has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables.  The Seller
has not authorized the filing of and is not aware of any financing statements
against the Seller that include a description of collateral covering the
Receivables other than any financing statement relating to the security interest
granted to the Purchaser hereunder or that has been terminated.  The Seller is
not aware of any judgment or tax lien filings against the Seller.
 
(h)          None of the loan agreements or installment sales contracts that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned, or otherwise conveyed to any Person other
than the Purchaser.
 
ARTICLE FOUR

CONDITIONS
 
Section 4.01.        Conditions to Obligation of the Purchaser.  The obligation
of the Purchaser to purchase the Receivables from the Seller on the Closing Date
is subject to the satisfaction of the following conditions:
 
(a)          Representations and Warranties True.  The representations and
warranties of the Seller contained herein and in the other Seller Basic
Documents shall be true and correct on the Closing Date with the same effect as
if made on the Closing Date (except that certain representations and warranties
are made as of the Cutoff Date), and the Seller shall have performed all
obligations to be performed by it hereunder and under the other Seller Basic
Documents on or before the Closing Date.
 
(b)          Computer Files Marked.  The Seller shall, at its own expense, on or
before the Closing Date, indicate in its computer files that the Receivables
have been sold to the Purchaser pursuant to this Agreement and deliver to the
Purchaser an Officer’s Certificate confirming that its computer files have been
marked pursuant to this subsection, and shall deliver to the Purchaser the
Schedule of Receivables, certified by an authorized officer of the Seller to be
true, correct and complete.
 
(c)          Execution of Basic Documents.  The Basic Documents shall have been
executed and delivered by the parties thereto.
 
(d)          First-Tier Assignment.  The Purchaser shall have received the
First-Tier Assignment, dated as of the Closing Date.
 
(e)          Other Transactions.  The transactions contemplated by the Basic
Documents shall be consummated on the Closing Date.
 
8

--------------------------------------------------------------------------------

Section 4.02.        Conditions to Obligation of the Seller.  The obligation of
the Seller to sell the Receivables to the Purchaser on the Closing Date is
subject to the satisfaction of the following conditions:
 
(a)          Representations and Warranties True.  The representations and
warranties of the Purchaser contained herein and in the other Purchaser Basic
Documents shall be true and correct on the Closing Date, with the same effect as
if then made, and the Purchaser shall have performed all obligations to be
performed by it hereunder and under the other Purchaser Basic Documents on or
before the Closing Date.
 
(b)          Payment of Receivables Purchase Price.  In consideration of the
sale of the Receivables from the Seller to the Purchaser as provided in
Section 2.01, on the Closing Date the Purchaser shall have paid to the Seller an
aggregate amount equal to the Receivables Purchase Price.
 
ARTICLE FIVE

COVENANTS OF THE SELLER
 
Section 5.01.        Protection of Right, Title and Interest in, to and Under
the Receivables.
 
(a)          The Seller, at its expense, shall cause this Agreement and all
financing statements and continuation statements and any other necessary
documents covering the Purchaser’s right, title and interest in, to and under
the Receivables and other property conveyed by the Seller to the Purchaser
hereunder to be promptly authorized, recorded, registered and filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by Applicable Law fully to preserve and protect the
right, title and interest of the Purchaser hereunder to the Receivables and such
other property.  The Seller shall deliver to the Purchaser file-stamped copies
of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recording, registration or
filing.  The Purchaser shall cooperate fully with the Seller in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this subsection.
 
(b)          Within 30 days after the Seller makes any change in its name,
identity or organizational structure which would make any financing statement or
continuation statement filed in accordance with this Agreement seriously
misleading within the meaning of the UCC as in effect in the applicable State,
the Seller shall give the Purchaser notice of any such change and within 30 days
after such change shall authorize, execute and file such financing statements or
amendments as may be necessary to continue the perfection of the Purchaser’s
security interest in the Receivables and the proceeds thereof.
 
(c)          The Seller shall give the Purchaser written notice within 60 days
of any relocation of any office from which the Seller keeps records concerning
the Receivables or of its principal executive office or its jurisdiction of
organization and whether, as a result of such relocation, the applicable
provisions of the UCC would require the filing of any amendment of any
previously filed financing or continuation statement or of any new financing
statement and within 60 days after such relocation shall authorize, execute and
file such financing statements or amendments as may be necessary to continue the
perfection of the interest of the Purchaser in the Receivables and the proceeds
thereof.  The Seller shall at all times maintain its jurisdiction of
organization, its principal place of business, its chief executive office and
the location of the office where the Receivable Files and any accounts and
records relating to the Receivables are kept within the United States.
 
9

--------------------------------------------------------------------------------

(d)          The Seller shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable.
 
(e)          The Seller shall maintain its computer systems so that, from and
after the time of the transfer of the Receivables to the Purchaser pursuant to
this Agreement, the Seller’s master computer records (including any back-up
archives) that refer to a Receivable shall indicate clearly and unambiguously
that such Receivable is owned by the Purchaser (or, upon transfer of the
Receivables to the Issuer, by the Issuer).  Indication of the Purchaser’s
ownership of a Receivable shall be deleted from or modified on the Seller’s
computer systems when, and only when, such Receivable shall have been paid in
full or has been repurchased by the Seller.
 
(f)          If at any time the Seller shall propose to sell, grant a security
interest in or otherwise transfer any interest in any trucking and
transportation equipment installment sales contract or loan to any prospective
purchaser, lender or other transferee, the Seller shall give to such prospective
purchaser, lender or other transferee computer tapes, compact disks, records or
print-outs (including any restored from back-up archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly and
unambiguously that such Receivable has been sold and is owned by the Purchaser
(or, upon transfer of the Receivables to the Issuer, by the Issuer), unless such
Receivable has been paid in full or repurchased by the Seller.
 
(g)          The Seller shall permit the Purchaser and its agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from the Seller’s records regarding any Receivable, upon reasonable prior
notice.
 
(h)          If the Seller has repurchased one or more Receivables from the
Purchaser or the Issuer pursuant to Section 3.04, the Seller shall, upon
request, furnish to the Purchaser, within ten Business Days, a list of all
Receivables (by Receivable number) then owned by the Purchaser or the Issuer,
together with a reconciliation of such list to the Schedule of Receivables.
 
Section 5.02.        Security Interests.  Except for the conveyances hereunder,
the Seller covenants that it will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
Receivable, whether now existing or hereafter created, or any interest therein;
the Seller will immediately notify the Purchaser of the existence of any Lien on
any Receivable and, in the event that the interests of the Noteholders in such
Receivable are materially and adversely affected, such Receivable shall be
repurchased from the Purchaser by the Seller in the manner and with the effect
specified in Section 3.04, and the Seller shall defend the right, title and
interest of the Purchaser and its assigns in, to and under the Receivables,
whether now existing or hereafter created, against all claims of third parties
claiming through or under the Seller; provided, however, that nothing in this
Section shall prevent or be deemed to prohibit the Seller from suffering to
exist upon a Receivable any Lien for municipal or other local taxes if such
taxes shall not at the time be due and payable or if the Seller shall currently
be contesting the validity of such taxes in good faith by appropriate
Proceedings and shall have set aside on its books adequate reserves with respect
thereto.
 
10

--------------------------------------------------------------------------------

Section 5.03.        Delivery of Payments.  The Seller covenants and agrees to
deliver in kind upon receipt to the Servicer under the Sale and Servicing
Agreement all payments received by or on behalf of the Seller in respect of the
Receivables as soon as practicable after receipt thereof by the Seller.
 
Section 5.04.       No Impairment.  The Seller covenants that it shall take no
action, nor omit to take any action, which would impair the rights of the
Purchaser, the Issuer or the Noteholders in any Receivable, nor shall it, except
as otherwise provided in this Agreement or the Sale and Servicing Agreement,
reschedule, revise or defer payments due on any Receivable.
 
Section 5.05.       Costs and Expenses.  The Seller shall pay all reasonable
costs and expenses incurred in connection with the perfection of the Purchaser’s
right, title and interest in, to and under the Receivables.
 
Section 5.06.       Sale.  The Seller agrees to treat the conveyances hereunder
for all purposes (including financial accounting purposes) as an absolute
transfer on all relevant books, records, financial statements and related
documents.
 
Section 5.07.       Hold Harmless.  The Seller shall protect, defend, indemnify
and hold the Purchaser and the Issuer and their respective assigns and their
attorneys, accountants, employees, officers and directors harmless from and
against all losses, costs, liabilities, claims, damages and expenses of every
kind and character, as incurred, resulting from or relating to or arising out of
(i) the inaccuracy, nonfulfillment or breach of any representation, warranty,
covenant or agreement made by the Seller in this Agreement, (ii) any legal
action, including any counterclaim, that has either been settled by the
litigants (which settlement, if the Seller is not a party thereto shall be with
the consent of the Seller) or has proceeded to judgment by a court of competent
jurisdiction, in either case to the extent it is based upon alleged facts that,
if true, would constitute a breach of any representation, warranty, covenant or
agreement made by the Seller in this Agreement, (iii) any actions or omissions
of the Seller or any employee or agent of the Seller occurring prior to the
Closing Date with respect to any Receivable or the related Financed Equipment or
(iv) any failure of a Receivable to be originated in compliance with Applicable
Law.  These indemnity obligations shall be in addition to any obligation that
the Seller may otherwise have.
 
ARTICLE SIX

MISCELLANEOUS PROVISIONS
 
Section 6.01.        Amendment.
 
(a)          This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the parties hereto without the consent
of any Securityholder to cure any ambiguity, to correct or supplement any
provision herein which may be inconsistent with any other provision herein or
the Prospectus or to add, change or eliminate any other provision with respect
to matters or questions arising under this Agreement; provided, however, that no
such amendment shall materially adversely affect the interests of any
Noteholder.  Any amendment to this Agreement shall be deemed not to materially
adversely affect the interests of any Noteholder if (i) an Opinion of Counsel to
the Seller or an Officer’s Certificate of the Issuer to that effect is delivered
to the Indenture Trustee and (ii) the Rating Agency Condition has been satisfied
with respect to such action.
 
11

--------------------------------------------------------------------------------

This Agreement may also be amended from time to time for any other purpose by a
written amendment duly executed and delivered by the Seller and by the Purchaser
with the consent of the Indenture Trustee and the Holders of Notes evidencing
not less than 66⅔% of the Note Balance of the Notes (or if the Notes are no
longer Outstanding, Holders of Certificates evidencing not less than 51% of the
aggregate Certificate Percentage Interests); provided, however, that no such
amendment may reduce the percentage of the aggregate principal amount of the
Notes the consent of the Holders of which is required for any amendment to this
Agreement without the consent of all Holders of Notes then outstanding.
 
Promptly after the execution of any such amendment, the Seller shall furnish
written notification of the substance of such amendment to the Trustees and the
Rating Agencies.
 
Section 6.02.        Termination.  The respective obligations and
responsibilities of the Seller and the Purchaser created hereby shall terminate,
except for the indemnity obligations of the Seller as provided herein, upon the
termination of the Issuer as provided in the Trust Agreement.
 
Section 6.03.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN
SECTIONS 5‑1401 OR 4-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
Section 6.04.        WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
12

--------------------------------------------------------------------------------

Section 6.05.        Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing.  Notices, requests, demands,
consents and other communications will be deemed to have been given and made,
(i) upon delivery or, in the case of a letter mailed via registered first class
mail, postage prepaid, three days after deposit in the mail and (ii) in the case
of (a) a facsimile, when receipt is confirmed by telephone or by reply e-mail or
reply facsimile from the recipient, (b) an e-mail, when receipt is confirmed by
telephone or by reply e‑mail from the recipient and (c) an electronic posting to
a password-protected website, upon printed confirmation of the recipient’s
access to such password-protected website, or when notification of such
electronic posting is confirmed in accordance with clauses (ii)(b) through
(ii)(c) above.  Unless otherwise specified in this Agreement, any such notice,
request, demand, consent or other communication will be delivered or addressed,
in the case of (i) the Seller, at 36455 Corporate Drive, Farmington Hills,
Michigan 48331, Attention: Steven C. Poling (e-mail:
steven.c.poling@daimler.com, telecopier: (817) 224-3587), (ii) the Purchaser, at
36455 Corporate Drive, Farmington Hills, Michigan 48331, Attention: Michelle D.
Spreitzer (e-mail: michelle.d.spreitzer@daimler.com, telecopier: (817) 224-3587)
and (iii) as to each of the foregoing, at such other address as shall be
designated by written notice to the other party.
 
Section 6.06.        Severability.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement is held invalid, illegal or
unenforceable, then such covenants, agreements, provisions or terms will be
deemed severable from the remaining covenants, agreements, provisions and terms
of this Agreement and will in no way affect the validity, legality or
enforceability of the other covenants, agreements, provisions and terms of this
Agreement or of the Receivables or the rights of the holders thereof.
 
Section 6.07.        Further Assurances.  The Seller and the Purchaser agree to
do and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the other party hereto
or by the Issuer or the Indenture Trustee more fully to effect the purposes of
this Agreement, including the execution of any financing statements, amendments,
continuation statements or releases relating to the Receivables for filing under
the provisions of the UCC or other law of any applicable jurisdiction.
 
Section 6.08.       Waivers.  No failure or delay on the part of the Seller or
the Purchaser in exercising any power, right or remedy under this Agreement will
operate as a waiver thereof, nor will any single or partial exercise of any such
power, right or remedy preclude any other or further exercise thereof or the
exercise of any other power, right or remedy.
 
Section 6.09.       Counterparts.  This Agreement may be executed in any number
of counterparts, each of which will be an original, and all of which will
together constitute one and the same instrument.
 
Section 6.10.       Successors and Assigns.  All covenants and agreements
contained herein will be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns, all as provided in
this Agreement.  Any request, notice, direction, consent, waiver or other
instrument or action by a party to this Agreement will bind the successors and
assigns of such party.  Except as otherwise provided in this Agreement, no other
Person will have any right or obligation under this Agreement.
 
Section 6.11.        Table of Contents and Headings.  The Table of Contents and
the various headings in this Agreement are included for convenience only and
will not affect the meaning or interpretation of any provision of this
Agreement.
 
13

--------------------------------------------------------------------------------

Section 6.12.        Representations, Warranties and Agreements to Survive.  The
respective representations, warranties and agreements by the Seller and the
Purchaser set forth in or made pursuant to this Agreement will remain in full
force and effect and will survive the closing hereunder of the transactions
contemplated hereby.
 
Section 6.13.        No Petition.  Each of the Seller and the Purchaser
covenants that it will not at any time institute against, or join any Person in
instituting against, the Issuer or the Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings or other Proceedings under
any Insolvency Law in connection with any obligations relating to the Notes or
any Basic Document and agrees that it will not cooperate with or encourage
others to file a bankruptcy petition against the Issuer or the Purchaser during
the same period.
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Purchase
Agreement to be duly executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC,
 
as Seller
       
By:
     
Name:
   
Title:
       
DAIMLER RETAIL RECEIVABLES LLC,
 
as Purchaser
     
By:
     
Name:
   
Title:



DTRT 2020-1 Receivables Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A
 
SCHEDULE OF RECEIVABLES
 
[Original on file at Purchaser’s office]
 
SA-1

--------------------------------------------------------------------------------

EXHIBIT A
 
REPRESENTATIONS AND WARRANTIES AS TO THE RECEIVABLES
 
See Exhibit A to Sale and Servicing Agreement
 
A-1

--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF FIRST-TIER ASSIGNMENT
 
March [●], 2020
 
For value received, in accordance with the receivables purchase agreement, dated
as of March 1, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), between MERCEDES-BENZ
FINANCIAL SERVICES USA LLC (the “Seller”) and DAIMLER RETAIL RECEIVABLES LLC
(the “Purchaser”), the Seller does hereby irrevocably sell, transfer, assign and
otherwise convey unto the Purchaser, without recourse (subject to the
obligations of the Seller herein and in the Receivables Purchase Agreement), all
right, title and interest of the Seller, whether now owned or existing or
hereafter acquired or arising, and wheresoever located, in, to and under the
following:
 
(i)           the Receivables listed on Schedule A hereto (the “Receivables”)
and all amounts due and collected on or in respect of the Receivables (including
proceeds of the repurchase of Receivables by the Seller pursuant to Section 2.05
of the Sale and Servicing Agreement or Section 3.04 of the Receivables Purchase
Agreement or the purchase of Receivables by the Servicer pursuant to Sections
3.03, 3.08 or 8.01 of the Sale and Servicing Agreement) after the Cutoff Date;
 
(ii)          the security interests (including in the Financed Equipment)
granted by the Obligors pursuant to the Receivables and any other interest of
the Seller in the Financed Equipment;
 
(iii)        all proceeds from claims on any policies relating to the
Receivables, the related Financed Equipment or the related Obligors;
 
(iv)        the Receivable Files that relate to the Receivables;
 
(v)          the right to realize upon any property (including the right to
receive future Net Liquidation Proceeds and Recoveries) that shall have secured
a Receivable and have been repossessed by or on behalf of the Seller; and
 
(vi)         all present and future claims, demands, causes of action and choses
in action in respect of any or all of the foregoing, and all payments on or
under and all proceeds of every kind and nature whatsoever in respect of any or
all of the foregoing, including all proceeds of the conversion thereof,
voluntary or involuntary, into cash or other liquid property, all accounts,
accounts receivable, general intangibles, chattel paper, documents, money,
investment property, deposit accounts, letters of credit, letter of credit
rights, insurance proceeds, condemnation awards, notes, drafts, acceptances,
rights to payment of any and every kind and other forms of obligations and
receivables, instruments and other property which at any time constitutes all or
part of, or is included in, the proceeds of any of the foregoing.
 
B-1

--------------------------------------------------------------------------------

In the event that the foregoing sale, transfer, assignment and conveyance is
deemed to be a pledge, the Seller hereby grants to the Purchaser a first
priority security interest in all of the Seller’s right to and interest in the
Receivables and other property described in clauses (i) through (vi) above to
secure a loan deemed to have been made by the Purchaser to the Seller in an
amount equal to the sum of the initial principal amount of the Notes plus
accrued interest thereon.
 
THIS FIRST-TIER ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5‑1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
This First-Tier Assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Receivables Purchase Agreement and is to be governed by the Receivables Purchase
Agreement.
 
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Receivables Purchase Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this First-Tier Assignment to be
duly executed as of the day and year first written above.
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC
     
By:
     
Name:
   
Title:





 B-2

--------------------------------------------------------------------------------